Case 1:19-cv-03826-ER Document 51-3 Filed 05/10/19 Page 1 of 19




              Exhibit B
               Case 1:19-cv-03826-ER Document 51-3 Filed 05/10/19 Page 2 of 19



                                                    SUBPOENA

                BY AUTHORITY OF THE HOUSE OF REPRESENTATIVES OF THE
                     CONGRESS OF THE UNITED STATES OF AMERICA
     Capital One Financial Corporation
To
          You are hereby commanded to be and appear before the
                Committee on Financial Services


          of the House of Representatives of the United States at the place, date, and time specified below.

El      to produce the things identified on the attached schedule touching matters of inquiry committed to said
        committee or subcommittee; and you are not to depart without leave of said committee or subcommittee. .

          Place of production: Committee on Financial Services, Rayburn House Office Building, Room 2129

           Date: May 6, 2019                                                     Time: 12:00 PM

        to testify at a deposition touching matters of inquiry committed to said committee or subcommittee;
        and you are not to depart without leave of said committee or subcommittee.

           Place of testimony:

           Date:                                                                Time:

          to testify at a hearing touching matters of inquiry committed to said committee or subcommittee; and
           you are not to depart without leave of said committee or subcommittee.

           Place of testimony:

            Date:                                                                Time:


To
                                                                                              to serve and make return.

                                 Witness my hand and the seal of the House of Representatives of the United States, at

                                    the city of Washington, D.C. this          day of A ril                    ,2019 .



Attest:                                                                             Chairman or Authorized Member


Clerk
     Case 1:19-cv-03826-ER Document 51-3 Filed 05/10/19 Page 3 of 19




                                        PROOF OF SERVICE



Subpoena for Capital One Financial Corporation

Address Capital One Financial Corporation, 1680 Capital One Drive, McLean, VA 22102-3491




before the   Committee on Financial Services




U.S. House of Representatives
116th Congress




 Served by (print name) David Abramowitz

 Title General Counsel and Parliamentarian, House Financial Services Committee

 Manner of service Electronic Mail



 Date April , 2019

  Signature of Server

  Address Rayburn House Office Building, Room 2129, Washington, D.C. 20515
         Case 1:19-cv-03826-ER Document 51-3 Filed 05/10/19 Page 4 of 19




                                        SCHEDULE A

Custodian of Records
Capital One

The time period applicable to this subpoena is July 19, 2016 through the present, except for Item
"i." and "ii.", for which there is no time limitation.

Please provide complete and unredacted copies of the following documents by May 6, 2019:

    1.   With respect to:

         The Donald J. Trump Revocable Trust;
         The Trump Organization Inc.;
         Trump Organization LLC;
         The Trump Corporation;
         Trump Old Post Office LLC;
         Trump Old Post Office Member Corp.;
         DJT Holdings LLC;
         DJT Holdings Managing Member LLC;
         OPO Hotel Manager LLC;
         OPO Hotel Manager Member Corp.;
         THC DC Restaurant Hospitality LLC;
         Trump Acquisition LLC;
         Trump Acquisition Corp.;
         Trump International Hotels Management LLC;
         Trump International Hotels Management Member Corp.;
         Any parent, subsidiary, affiliate, joint venture, predecessor, or successor of the foregoing;
         or
         Any principal, including directors, shareholders, or officers, or any other representatives
         of the foregoing;

          or any account (including, but not limited to, any securities or trading account) in the
          name of any of the above-named entities, as well as any account in which such entities
          are or were a beneficiary, or beneficial owner, or in which such entities have or have had
          in any way control over, individually or with others:

             i.    any document related to account opening, due diligence, or closing;
                   any document that identifies, addresses or is related to the identification of any
                   trustee, guarantor, settlor or grantor, administrator or controlling party,
                   protector, beneficiary, beneficial owner or signatory;
                   any document that identifies any relationship manager or account manager;
             iv.   any monthly or periodic statement showing line item detail for all account
                   activity, including, but not limited to, intrabank transfers between any of the
                   accounts, and images of all cancelled checks in excess of $5,000;
Case 1:19-cv-03826-ER Document 51-3 Filed 05/10/19 Page 5 of 19




   v.    any summary record or analysis of account deposits and transfers, including, but
         not limited to, the sources of the deposits into those accounts and the destination
         of the transfers from those accounts, including any wire transfer (showing all
         wire field information and originator-to-beneficiary and bank-to-bank
         information), check, cash letter or other monetary instrument involving those
         accounts;
   vi. any document related to any transfer of funds in excess of $10,000, including,
         but not limited to, any wire transfer, check, cash letter, or any document
         indicating the originator, beneficiary, intermediary, source of funds or
         destination of such transfer;
   vii.  any  document related to any possible suspicious activity identified by Capital
         One Financial Corporation's surveillance or monitoring system or program or
         referred by any employee or third-party;
   viii. any document relating to any annual, special, or other reviews of the accounts
         pursuant to Capital One Financial Corporation's policies and procedures related
         to the Bank Secrecy Act, anti-money-laundering, and compliance with guidance
         on Politically Exposed Persons and domestic or foreign public figures or their
         families;
   ix. any document, including, but not limited to, any personal file not otherwise kept
         in customary record-keeping systems, related to any loan or extension of credit
         requested by or provided to any of the above-named entities;
   x. any document related to any real estate transaction; and
   xi. any document related to, or provided in response to:
         a. any request, subpoena, inquiry or investigation, by any U.S. federal or
               state agency;
         b. any notice of administrative, civil, or criminal legal action;
         c. any subpoena, search warrant, seizure warrant, summons, or other legal
               writ, notice, or order or request for information, property, or material,
               including, but not limited to, those issued pursuant to the USA PATRIOT
               Act, Pub. L. 107-56; Sections 314(a) or 314(b) of that Act, or any other
               tax, anti-money laundering or bank statute; and
          d. any request for information made to or by a third party, including, but not
               limited to any government agency or financial institution.




                                         2
     Case 1:19-cv-03826-ER Document 51-3 Filed 05/10/19 Page 6 of 19




                      RESPONDING TO COMMITTEE SUBPOENAS

In responding to the document request, please apply the instructions and definitions set
forth below:

                                        INSTRUCTIONS

1.      In complying with this request, you should produce all responsive documents in
unredacted form that are in the possession, custody, or control or otherwise available to
Capital One Financial Corporation'or its agents, employees, or representatives, regardless of
whether the documents are possessed directly by you.

2.    Documents responsive to the request should not be destroyed, modified,
removed, transferred, or otherwise made inaccessible to the Committee.

3.      In the event that any entity, organization, or individual named in the request has been,
or is currently, known by any other name, the request should be read also to include such other
names under that alternative identification.

4.     Each document should be produced in a form that may be copied by standard
copying machines.

5.      When you produce documents, you should identify the paragraph(s) and/or clause(s)
in the Committee's request to which the document responds.

6.      Documents produced pursuant to this request should be produced in the order in
which they appear in your files and should not be rearranged. Any documents that are
stapled, clipped, or otherwise fastened together should not be separated. Documents
produced in response to this request should be produced together with copies of file labels,
dividers, or identifying markers with which they were associated when this request was
issued. Indicate the office or division and person from whose files each document was
produced. Documents produced on paper (those from paper files that you choose to produce
as such) shall not contain any permanent fasteners (i.e., staples), but shall be separated based
on the divisions between documents as it is maintained in the custodian's files by non-
permanent fasteners (e.g., paper clips, binder clips, rubber bands) or a non-white slip sheet.

7.      Each folder and box should be numbered, and a description of the contents of each
folder and box, including the paragraph(s) and/or clause(s) of the request to which the
documents are responsive, should be provided in an accompanying index.

8.      Responsive documents must be produced regardless of whether 'any other person or
entity possesses non-identical or identical copies of the same document.

9.      The Committee requests electronic documents in addition to paper productions. If any
of the requested information is available in machine-readable or electronic form (such as on a
computer server, hard drive, CD, DVD, back up tape, or removable computer media such as
thumb drives, flash drives, memory cards, and external hard drives), you should immediately
                                                  3
     Case 1:19-cv-03826-ER Document 51-3 Filed 05/10/19 Page 7 of 19




consult with Committee staff to determine the appropriate format in which to produce the
information. Documents produced in electronic format should be organized, identified, and
indexed electronically in a manner comparable to the organizational structure called for in (6)
and (7) above.

10. Documents produced in electronic format should be produced as delimited text with
images and native files in accordance with the attached Data Delivery Standards.
Alternatively, all documents derived from word processing programs, email applications,
instant message logs, spreadsheets, and wherever else practicable, shall be produced in text
searchable PDF format. Spreadsheets shall also be provided in their native form. Audio and
video files shall be produced in their native format, although picture files associated with
email or word processing programs shall be produced in PDF format along with the document
it is contained in or to which it is attached. The requested wire transfer records should be
produced in Excel (.xls) format that is enabled (not "read only" format), with separate
columns that show each wire transfer field, including, but not limited to, the following fields:
"Payment Date," "Amount," "Ordering Customer" #1 through #4, "Ordering Bank" #1
through #5, "Debiting ID," "Debiting Address" #1 through #4, "Credit ID," "Credit Address"
#1 through #4, Account Party" #1 through #5, "Ultimate Beneficiary" #1 through #5,
"Det_Payment" #1 through #4, and "Bank to Bank" #1 through #6.

11. Other than native files produced along with TIFF images in accordance with the
attached Data Delivery Standards, every page of material produced to the Committee, whether
from paper files or as a text searchable PDF, must contain a unique Bates number. All files
produced in PDF format shall be named according to the Bates range that the file contains
(e.g. YourCo-00001 - YourCo- 00035.pdf).

12.     If any document responsive to this request was, but no longer is, in your possession,
custody, or control, or has been placed into the possession, custody, or control of any third
party and cannot be provided in response to this request, you should identify the document
(stating its date, author, subject and recipients) and explain the circumstances under which the
document ceased to be in your possession, custody, or control, or was placed in the
possession, custody, or control of a third party.

13. If any document responsive to this request was, but no longer is, in your
possession, custody or control, state:

        a. how the document was disposed of;
        b. the name, current address, and telephone number of the person who currently
               has possession, custody or control over the document;
        c. the date of disposition;
        d. the name, current address, and telephone number of each person who authorized
               said disposition or who had or has knowledge of said disposition.

14. If any document responsive to this request cannot be located, describe with particularity
the efforts made to locate the document and the specific reason for its disappearance, destruction
or unavailability.

                                                4
     Case 1:19-cv-03826-ER Document 51-3 Filed 05/10/19 Page 8 of 19




15. If a date or other descriptive detail set forth in this request referring to a document,
communication, meeting, or other event is inaccurate, but the actual date or other descriptive
detail is known to you or is otherwise apparent from the context of the request, you should
produce all documents which would be responsive as if the date or other descriptive detail
were correct.

16. The request is continuing in nature and applies to any newly discovered document,
regardless of the date of its creation. Any document not produced because it has not been
located or discovered by the return date should be produced immediately upon location
or discovery subsequent thereto.

17. You should consult with Committee majority staff regarding the method of delivery
prior to sending any materials.

18. In the event that a responsive document is withheld on any basis, including a claim of
privilege, you should provide a log containing the following information concerning every
such document: (i) the reason the document is not being produced; (ii) the type of document;
(iii) the general subject matter; (iv) the date, author and addressee; (v) the relationship of the
author and addressee to each other; and (vi) any other description necessary to identify the
document and to explain the basis for not producing the document. If a claimed privilege
applies to only a portion of any document, that portion only should be withheld and the
remainder of the document should be produced. As used herein, "claim of privilege" includes,
but is not limited to, any claim that a document either may or must be withheld from
production pursuant to any statute, rule, or regulation.

           (a) Any objections or claims of privilege are waived if you fail to provide an
               explanation of why full compliance is not possible and a log identifying with
               specificity the ground(s) for withholding each withheld document prior to the
               request compliance date.

           (b) Any assertion by a request recipient of any such non-constitutional legal bases for
               withholding documents or other materials, for refusing to answer any deposition
               question, or for refusing to provide hearing testimony, shall be of no legal force
               and effect and shall not provide a justification for such withholding or refusal,
               unless and only to the extent that the Committee (or the chair of the Committee, if
               authorized) has consented to recognize the assertion as valid.

19.     If the request cannot be complied with in full, it should be complied with to the
extent possible, which should include an explanation of why full compliance is not
possible.

20.     Upon completion of the document production, you must submit a written certification,
signed by you or your counsel, stating that: (1) a diligent search has been completed of all
documents in your possession, custody, or control which reasonably could contain responsive
documents; (2) documents responsive to the request have not been destroyed, modified,
removed, transferred, or otherwise made inaccessible to the Committee since the date of
receiving the Committee's request or in anticipation of receiving the Committee's request;

                                                 5
     Case 1:19-cv-03826-ER Document 51-3 Filed 05/10/19 Page 9 of 19




and (3) all documents identified during the search that are responsive have been produced to
the Committee, identified in a log provided to the Committee, as described in (18) above, or
identified as provided in (12), (13) or (14) above.

21. When representing a witness or entity before the Committee in response to a document
request or request for transcribed interview, counsel for the witness or entity must promptly
submit to the Committee a notice of appearance specifying the following: (a) counsel's name,
firm or organization, and contact information; and (b) each client represented by the counsel
in connection with the proceeding. Submission of a notice of appearance constitutes
acknowledgement that counsel is authorized to accept service of process by the Committee on
behalf of such client(s), and that counsel is bound by and agrees to comply with all applicable
House and Committee rules and regulations.
      Case 1:19-cv-03826-ER Document 51-3 Filed 05/10/19 Page 10 of 19




                                         DEFINITIONS

1.      The term "Capital One Financial Corporation" includes, but is not limited to Capital One
Financial Corporation and each of its subsidiaries, affiliates, branches, divisions, partnerships,
properties, groups, special purpose entities, joint ventures, predecessors, successors, or any other
entity in which they have or had a controlling interest, and any current or former employee,
officer, director, shareholder, partner, member, consultant, senior manager, manager, senior
associate, staff employee, independent contractor, agent, attorney or other representative of any
of those entities.

2.      Each entities listed in items 1 and 6 above includes, but is not limited to, each of its
parents, subsidiaries, affiliates, branches, divisions, partnerships, properties, groups, special
purpose entities, joint ventures, predecessors, successors, or any other entity in which they have
or had a controlling interest, and any current or former employee, officer, director, shareholder,
partner, member, consultant, senior manager, manager, senior associate, staff employee,
independent contractor, agent, attorney or other representative of any of those entities.

3.      The term "documents in your possession, custody or control" means (a) documents that
are in your possession, custody, or control, whether held by you or your past or present agents,
employees, or representatives acting on your behalf; (b) documents that you have a legal right to
obtain, that you have a right to copy, or to which you have access; and (c) documents that have
been placed in the possession, custody, or control of any third party.

4.       The term "document" means any written, recorded, or graphic matter of any nature
whatsoever, regardless of how recorded, and whether original or copy, including, but not limited
to, the following: agreements; papers; memoranda; correspondence; reports; studies; reviews;
analyses; graphs; diagrams; photographs; charts; tabulations; presentations; marketing materials;
working papers; records; records of interviews; desk files; notes; letters; notices; confirmations;
telegrams; faxes, telexes, receipts; appraisals; interoffice and intra office communications;
electronic mail (e-mail) and attachments; electronic messages; text messages; contracts; cables;
recordings, notations or logs of any type of conversation, telephone call, meeting or other
communication; bulletins; printed matter; computer printouts; teletype; invoices; transcripts;
audio or video recordings; statistical or informational accumulations; data processing cards or
worksheets; computer stored and/or generated documents; comptger databases; computer disks
and formats; machine readable electronic files, data or records maintained on a computer; instant
messages; diaries; questionnaires and responses; data sheets; summaries; minutes; bills;
accounts; estimates; projections; comparisons; messages; correspondence; electronically stored
information and similar or related materials. A document bearing any notation not a part of the
original text is to be considered a separate document. A draft or non-identical copy is a separate
document within the meaning of this term.

5.      The term "immediate family" means any parent, spouse, child, step child, daughter-in-
law, or son-in-law.

6.       The term "administrator or controlling party" means any individual, organization, or
entity that established, managed, administered, represented, served as signatory for, or engaged
in any transaction on behalf of, or in any way had control over any of, or any account or assets
of, the entities identified in or responsive to any of the items above.

                                                  7
        Case 1:19-cv-03826-ER Document 51-3 Filed 05/10/19 Page 11 of 19




 7.      The term "entity" means a corporation, partnership, limited partnership, limited liability
 company, joint venture, business trust, or any other form or organization by which business or
 financial transactions are carried out.

• 8.     The term "communication" means each manner or means of disclosure or exchange of
  information, regardless of means utilized, whether oral, electronic, by document or otherwise,
  and whether face to face, in meetings, by telephone, mail, telex, facsimile, computer,
  discussions, releases, delivery, or otherwise.

  9.      The terms "and" and "or" shall be construed broadly and either conjunctively or
  disjunctively to bring within the scope of this subpoena any information which might otherwise
  be construed to be outside its scope. The singular includes plural number, and vice versa. The
  masculine includes the feminine and neuter genders.

  10.     The terms "person" or "persons" mean natural persons, firms, partnerships,
  associations, limited liability corporations and companies, limited liability partnerships,
  corporations, subsidiaries, divisions, departments, joint ventures, proprietorships, syndicates,
  other legal, business or government entities, or any other organization or group of persons, and
  all subsidiaries, affiliates, divisions, departments, branches, and other units thereof.

  11.     The terms or "relating" "concerning" with respect to any given subject, mean anything
  that constitutes, contains, embodies, reflects, identifies, states, refers to, deals with, or is in any
  manner whatsoever pertinent to that subject

  12.     The term "employee" means agent, borrowed employee, casual employee, consultant, de
  facto employee, joint adventurer, loaned employee, part-time employee, permanent employee,
  provisional employee, contract employee, contractor, or any other type of service provider.



  In responding to the subpoena, please apply the instructions and definitions set forth
  below:

                                                Instructions

  The documents subpoenaed include all those that are in the custody, control or possession, or within
  the right of custody, control or possession, of Capital One or its agents, employees, or
  representatives.

  If the subpoena cannot be complied with in full, it shall be complied with to the extent possible,
  with an explanation of why full compliance is not possible. Any document withheld on the basis
  of privilege shall be identified on a privilege log submitted with the responses to this subpoena.
  The log shall state the date of the document, its author, his or her occupation and employer, all
  recipients, the occupation and employer of each recipient, the subject matter, the privilege
  claimed and a brief explanation of the basis of the claim of privilege. If any document responsive
  to this subpoena was, but no longer is, in you possession, custody, or control, identify the


                                                      8
     Case 1:19-cv-03826-ER Document 51-3 Filed 05/10/19 Page 12 of 19




document and explain the circumstances by which it ceased to be in your possession, custody, or
control.

Documents shall be produced as delimited text with images and native files in accordance with
the attached Data Delivery Standards.

Alternatively, all documents derived from word processing programs, email applications,
instant message logs, spreadsheets, and wherever else practicable, shall be produced in text
searchable PDF format. Spreadsheets shall also be provided in their native form. Audio and
video files shall be produced in their native format, although picture files associated with
email or word processing programs shall be produced in PDF format along with the document
it is contained in or to which it is attached.

Other than native files produced along with TIFF images in accordance with the attached Data
Delivery Standards, every page of material produced to the Committee, whether from paper
files or as a text searchable PDF, must contain a unique Bates number. All files produced in
PDF format shall be named according to the Bates range that the file contains (e.g. YourCo-
00001 - YourCo- 00035.pdf).

Documents produced on paper (those from paper files that you choose to produce as such)
shall not contain any permanent fasteners (i.e., staples), but shall be separated based on the
divisions between documents as it is maintained in the custodian's files by non-permanent
fasteners (e.g., paper clips, binder clips, rubber bands) or a non-white slip sheet.




                                                  9
         Case 1:19-cv-03826-ER Document 51-3 Filed 05/10/19 Page 13 of 19




                           DATA DELIVERY STANDARDS


Record productions shall be prepared according to, and strictly adhere to, the following standards:

   1. Records produced shall be organized, identified, and indexed electronically.

   2. Only alphanumeric characters and the underscore ("_") character are permitted in file and folder
      names. Special characters are not permitted.

   3. Two sets of records shall be delivered, one set to the Majority Staff and one set to the Minority
      Staff. To the extent the Minority Staff does not have an electronic record review platform,
      records shall be produced to the Minority Staff in searchable PDF format and shall be
      produced consistent with the instructions specified in this schedule to the maximum extent
      practicable.

    4. Production media and produced records shall not be encrypted, contain any password
       protections, or have any limitations that restrict access and use.

    5. Records shall be produced to the Committee on one or more CDs, memory sticks, thumb
       drives, or USB hard drives. Production media shall be labeled with the following information:
       Case Number, Production Date, Producing Party, Bates Range.

    6. Records produced to the Committee shall include an index describing the contents of the
       production. To the extent that more than one CD, hard drive, memory stick, thumb drive, box,
       or folder is produced, each CD, hard drive, memory stick, thumb drive, box, or folder shall
       contain an index describing its contents.

    7. All records shall be Bates-stamped sequentially and produced sequentially.

    8. When you produce records, you shall identify the paragraph or number in the Committee's
       Request to which the records respond and add a metadata tag listing that paragraph or number
       in accordance with Appendix A.

    9.

           a. All submissions must be organized by custodian unless otherwise
              instructed.

           b. Productions shall include:

                   1. A Concordance Data (.DAT) Load File in accordance with metadata fields as
                      defined in Appendix A.

                   2. A Standard Format Opticon Image Cross-Reference File (.OPT) to link
                      produced images to the records contained in the .DAT file.
Case 1:19-cv-03826-ER Document 51-3 Filed 05/10/19 Page 14 of 19




         3. A file (can be Microsoft Word, Microsoft Excel, or Adobe PDF)
            defining the fields and character lengths of the load file.

  c. The production format shall include images, text, and native electronic files. Electronic
      files must be produced in their native format, i.e., the format in which they are ordinarily
      used and maintained during the normal course of business. For example, a Microsoft
      Excel file must be produced as a Microsoft Excel file rather than an image of a
      spreadsheet. NOTE: An Adobe PDF file representing a printed copy of another file
      format (such as Word Document or Webpage) is NOT considered a native file unless the
      record was initially created as a PDF.

          1. Image Guidelines:

                  1. Single or multi page TIFF files.

                  2. All TIFF images must have a unique file name, i.e., Bates Number

                  3. Images must be endorsed with sequential Bates numbers in the lower
                     right corner of each image.

          2. Text Guidelines:

                  1. All text shall be produced as separate text files, not inline within
                     the .DAT file.

                  2. Relative paths shall be used to link the associated text file (FIELD:
                     TEXTPATH) to the record contained in the load file.

                  3. Associated text files shall be named as the BEGBATES field of each
                     record.

          3. Native File Guidelines:

                  1. Copies of original email and native file records/attachments must be
                     included for all electronic productions.

                  2. Native file records must be named per the BEGBATES field.

                  3. Relative paths shall be used to link the associated native file (FIELD:
                     NATIVEFILELINK) to the record contained in the load file.

                  4. Associated native files shall be named as the BEGBATES field of each
                     record.




                                            2
Case 1:19-cv-03826-ER Document 51-3 Filed 05/10/19 Page 15 of 19




   d. All record family groups, i.e., email attachments, embedded files, etc., should be
      produced together and children files should follow parent files sequentially in
      the Bates numbering.

   e. Only 1 load file and one Opticon image reference file shall be produced per
      production volume.

   f. All extracted text shall be produced as separate text files.

   g. Record numbers in the load file should match record Bates numbers and TIFF
      file names.

   h. All electronic record produced to the Committee should include the fields of
      metadata listed in Appendix A.




                                           3
       Case 1:19-cv-03826-ER Document 51-3 Filed 05/10/19 Page 16 of 19




                                          Appendix A

Production Load File Formatting and Delimiters:

   • The first line shall be a header row containing field names.
   • Load file delimiters shall be in accordance with the following:
         o Field Separator: ¶ (20)                          Text Qualifier: (254)
       • o Newline: \n (10)                                 Multi-Value Separator: ; (59)
     • o. Nested Value Separator: \ (92).
   • All Date / Time Data shall be split into two separate fields (see below).
         o Date Format: mm/cld/yyyy—i.e., 05/18/2015
         o • Time Format: hh:mm:ss A—i.e., 08:39:12 AM
Required Metadata Fields


Field Name              Sample Data            Description
FIRSTBATES              EDC0000001             First Bates number of native file record/email
LASTBATES               EDC0000001           , Last Bates number of native file record/email
                                               **The LASTBATES field should be populated
                                                 for single page records/emails.
ATTACHRANGE             EDC0000001—            Bates number of the first page of the parent record to
                        EDC0000015             the Bates number of the last page of the last
                                ,              attachment "child" record
BEGATTACH               EDC0000001             First Bates number of attachment range
ENDATTACH               EDC0000015             Last Bates number of attachment range
      Case 1:19-cv-03826-ER Document 51-3 Filed 05/10/19 Page 17 of 19




Field Name         Sample Data          Description
CUSTODIAN          Smith, John          Email: mailbox where the email resided Attachment:
                                        Individual from whom the
                                              record originated
FROM               John Smith           Email: Sender
                                        Native: Author(s) of record
                                        **semi-colon should be used to separate multiple
                                          entries
                                 •
TO                 Coffman,    Janice; Recipient(s)
                   LeeW                **semi colon should be used to separate multiple
                   [mailto:LeeW@MS       entries
                   N.com]

CC                 Frank     Thompson Carbon copy recipient(s)
                   [mailto:           **semi colon should be used to separate multiple
                   frank Thompson@      entries
                   cdt.com]
BCC                John Cain          Blind carbon copy recipient(s)
                                      **semi-colon should be used to separate multiple
                                        entries
SUBJECT            Board Meeting      Email: Subject line of the email Native:• Title
                   Minutes            of record (if available)
DATE SENT          10/12/2010         Email: Date the email was sent
                                      Native: (empty)
TIME SENT/TIME   07:05 PM GMT            Email: Time the email was sent/ Time zone in which the
 ZONE          .                         emails were standardized during conversion.
                                         Native: (empty)
                                         **This data must be a separate field and cannot be •
                                           combined with the DATE_ SENT field



TIME ZONE          GMT                   The time zone in which the emails were standardized
                                         during conversion.
                                         Email: Time zone Native:
                                         (empty)

NATIVEFILELINK D:\001\                  Hyperlink to the email or native file record
               EDC0000001.msg           **The linked file must be named per the
                                        FIRSTBATES number
MIME TYPE          MSG                   The content type of an Email or native file record as
                                         identified/extracted from the header                 .
     Case 1:19-cv-03826-ER Document 51-3 Filed 05/10/19 Page 18 of 19




Field Name        Sample Data             Description
TILE_EXTEN        MSG                     The file type extension representing the Email or native
                                          file record; will vary depending on the email format

AUTHOR            John Smith           Email: (empty)
                                       Native: Author of the record
DATE_CREATED      10/10/2010           Email: (empty)
                                       Native: Date the record was created
TPME_CREATED      10:25 AM             Email: (empty)
                                       Native: Time the record was created
                                       **This data must be a separate field and cannot be
                                       combined with the DATE_CREATED field
DATE_MOD          10/12/2010           Email: (empty)
                                       Native: Date the record was last modified
TIME_MOD          07:00 PM          . Email: (empty)
                                     - Native: Time the record was last modified
                                       **This data must be a separate field and cannot be
                                       combined with the DATE_MOD field
DATE_ACCESSD      10/12/2010           Email: (empty)
                                       Native: Date the record was last accessed
TIME_ACCESSD      07:00 PM             Email: (empty)
                                       Native: Time the record was last accessed
                                       **This data must be a separate field and cannot be
   •                                   combined with the DATE_ACCESSD field
PIUNTED_DATE      10/12/2010           Email: (empty)
                                       Native: Date the record was last printed
NATIVEFILESIZ E   5,952                Size of native file record/email in KB
                                       **Use only whole numbers
PGCOUNT           1                    Number of pages in native file record/email
PATH              J:\Shared\Smith      Email: (empty)
                  .T\October           Native: Path where native file record was stored
                  Agenda.doc          •
                                       including original file name
INTFILEPATH       Personal             Email: original location of email including
                  Folders\Deleted      original file name
                  Items\Board          Native: (empty)
                  Meeting
                  Minutes.msg
INTMSGID          <000805c2c71b$7         Email: Unique Message ID
                  5977050$cb    •
                                          Native: (empty)
                  8306d1@MSN>



                                            6
   Case 1:19-cv-03826-ER Document 51-3 Filed 05/10/19 Page 19 of 19




Field Name            Sample Data              Description
MD5HASH               d131dd02c5e6eec          MD5 Hash value of the record
                      4693d9a069
                      Saff95c
                      2fcab58712467ea
                      b4004583eb
                      8fb7f89
TEXTPATH              \TEXT\AAA0001            Path to the record's text file that contains extracted text
                      .txt                     to be used for processing. Every record has a relative
                                               path to its text file in this field. Note: .These paths may
                                               also be fully qualified; and thus do not have to be
                                               relative.
NATIVEFILEPAT H       NATIVESWIES              Path to the record's native file. Every record has a
                      SAGE1 .msg;              relative path to its native file in this field. Note: These
                      NATIVES\ATT              paths may also be fully qualified; and thus do not have
                      ACHMENT1. doc            to be relative.
HANDWRITTEN           YES                      Field should be marked "YES" if the record has any
                                               handwritten notes or other text that is not contained in
                                               the text file
REDACTED              YES                      Field should be marked "YES" if the record
                                               contains any redactions, "NO" otherwise

Metadata Fields Required Upon Specific Request

TAGS                  FirstPassaespon          If requested—a list of tags assigned to the record.
                      sive;                    Multiple tags are separated by the multi-value
                      FirstPass\ForQC          separator, for example: "A; B; C", and nested tags are
                                               denoted using the nested value separator, for
                                               example: "X\Y\Z". Tags for attachments will appear
                                               under the custom field "ATTACHMENT_ TAGS".
                                                                                               ,
FOLDERS               JohnDoeDocair            If requested—a list of folders of which the record is a
                      stPass                   part. Multiple folders are separated by the multi-value
                                               separator, for example: "A; B; C", and nested folders
                                               are denoted using the nested value separator, for
                                               example: "X\Y\Z". Folders for attachments will appear
                                               under the custom field "ATTACHMENT_ FOLDERS".




                                           7
